Citation Nr: 1632828	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to March 26, 2008, for the award of service connection for diabetes mellitus, type II, with erectile dysfunction, nephropathy, and essential hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, as well as September 2008 and December 2008 rating decisions of the RO in Portland, Oregon.  The Portland RO has original jurisdiction over the appeal.  

The Veteran testified before the undersigned at a September 2012 hearing at the RO.  A transcript of the hearing is of record.  The Board remanded this case in November 2013.  It returns now for appellate consideration.

The Board notes that a December 2008 rating decision granted an effective date of March 5, 2008, for the award of service connection for diabetes mellitus, type II, with erectile dysfunction, nephropathy, and essential hypertension (hereinafter "diabetes").  A March 2010 rating decision determined that the December 2008 rating decision contained clear and unmistakable error in awarding the earlier effective date and returned the effective date to the original date, March 26, 2008.  The Board notes that no overpayment was created as a result of this determination, nor does the record reflect that any ancillary benefits were affected.  As will be explained below, the Board will grant an effective date of September 1, 2002, herein.  The Board discerns no due process issue with proceeding on the underlying effective date appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for diabetes prior to March 12, 2001.

2.  The Veteran's original claim for service connection for diabetes mellitus, type II, was denied in a November 2001 rating decision, notice of which was provided in the same month.  

3.  The RO did not determine whether evidence received within one year of the notice of the November 2001 rating decision was new and material vís-a-vís the diabetes mellitus, type II, claim.

4.  The Veteran's diabetes disability arose on September 1, 2002.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 2002, but no earlier, for service connection for diabetes are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.309, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran is challenging the effective date assigned to a grant of service connection.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice or prejudice from absent notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's service and VA treatment records are also in the file. 

The Veteran reported treatment at the White City VA Medical Center beginning shortly after service at his September 2012 Board hearing.  See Transcript (Tr.) at 6-7.  The Board remanded for all relevant records from the White City facility from May 1973 to December 2002 in November 2013.  Extensive records from 1976 to 2002 were obtained.  As will be discussed below, laboratory testing results from September 2002 were not associated with the claims file.  The meaning of laboratory test results is a matter the Board would necessarily defer to a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its independent judgment to resolve medical questions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  As a VA physician reviewed those records and made a definite medical opinion, the Board's direct review of those results is not necessary to a decision in this case.  Moreover, the Board has resolved reasonable doubt in the Veteran's favor regarding the precise date of the test results, as discussed below.  The Board concludes that further remand to obtain those test results would not result in benefit to the Veteran and that the agency of original jurisdiction has complied substantially with the November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board concludes that the duty to assist has been satisfied as to the association of records in VA possession.  

The duty to assist also includes the provision of medical examinations and opinions when warranted.  Although a medical examination or opinion was not ordered in conjunction with this claim, a VA medical opinion was nonetheless obtained by the Veteran.  This 2008 opinion addresses when the Veteran's diabetes arose, the principle factual issue in this case.  The Board relies on this opinion below to determine that an effective date of September 1, 2002, is warranted.  As a result, there is already sufficient competent medical evidence of record to resolve this appeal and the duty to assist does not require the Board to seek another opinion.  38 C.F.R. § 3.159(c)(4).

In regard to the September 2012 hearing, a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2012 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.

In light of the foregoing, the Board concludes that the duties to notify and assist have been satisfied.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394.

II. Earlier Effective Date

The Veteran contends that the effective date of the award of service connection for diabetes should be the date of his original claim for service connection which was received by VA in March 2001.  See September 2012 Board Hearing (Hrg.) Tr. at 9-10.  For the reasons that follow, the Board finds that the original claim for service connection for diabetes did not become final; however, the Board also finds that the preponderance of the evidence establishes that the Veteran first had a disability of diabetes as of September 1, 2002.  As such, the Board concludes that an effective date of September 1, 2002, but no earlier, is warranted for diabetes.  

The Board first concludes that the Veteran's original March 2001 claim for service connection remains pending.  The Veteran acknowledges that the RO issued a November 2001 rating decision denying the March 2001 claim but contends that the claim should be found not final under 38 C.F.R. § 3.156(b).  The Veteran was mailed notice of the rating decision on November 30, 2001.  The Veteran's VA treatment records show that the Veteran was seen for care at the White City VA Medical Center on November 7, 2002.  Records of such treatment were constructively before the RO.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the adjudicator).  The RO did not respond to the Veteran with a determination whether the treatment records, which were constructively before it, were new and material evidence for the denied claim.  The failure to issue a new and material evidence determination prevents finality from attaching to the denied claim.  Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  The March 2010 rating decision finding clear and unmistakable error in the assignment of a March 5, 2008, effective date was premised on the conclusion that the March 2001 claim had been finally denied by the November 2001 rating decision; however, the RO did not have the benefit of the Beraud ruling when considering the matter.  The Board concludes that the Veteran's original claim for service connection for diabetes remains pending.  

Next, the Board concludes that the Veteran's appeal is governed by the effective date rules required by the orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, because it involves an effective date stemming from a presumptive grant of service connection for diabetes due to herbicide exposure.  See 38 C.F.R. §§ 3.309(e), 3.816 (2015).  

The Nehmer rules rely on the date of the exposed veteran's separation from service, the date of first claim, and the date the particular disease was added to the list of covered herbicide diseases.  38 C.F.R. § 3.816(c).  There is no dispute that the Veteran separated from service in May 1973 or that he filed his first claim for service connection for diabetes on March 12, 2001.  Diabetes mellitus, type II, was added to the list of diseases presumptively associated with herbicide exposure effective May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1379 (Fed. Cir. 2002).  In light of the foregoing undisputed facts and law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, regardless of when diabetes mellitus, type II, was added to the list of covered herbicide diseases.  38 C.F.R. § 3.816(c)(2).  As there is no dispute as to the date the Veteran's claim was received by VA, the remaining issue in this case is on what date the disability arose.  

The medical evidence establishes that the Veteran developed diagnosable diabetes in September 2002.  The weight of the evidence preponderates against a finding the disability existed prior to that date.  The medical evidence shows that there were many rounds of testing which ruled diabetes out prior to September 2002.  The Board will address each round in turn.

The Veteran's VA treatment records indicate that he began to undergo blood testing in the 1970's.  A fasting screen and a three hour glucose test were conducted in January 1976.  A February 1976 entry indicates "?? Borderline or what".  No diagnosis of diabetes was recorded.  The Veteran underwent repeat testing in December 1980 as part of a psychiatric care admission.  On December 8, he was given routine testing.  The Veteran was placed on a diabetic diet by a dietician, but a diagnosis of diabetes was not entered.  At discharge on January 8, 1981, the Veteran's laboratory glucose and fasting blood sugar results were reviewed by a physician who found them,"within normal limits."  Similarly, the physician found his blood chemistry, "CBC," and urinalysis essentially negative.  The Veteran was readmitted three weeks later on January 29, 1981, and stayed under VA care until March 12, 1981.  There was no further discussion of diabetes, though his diabetic diet was continued and modified to help him address persistent constipation.  The Board places great probative value on the contemporaneous medical assessment of the physician.  The Board acknowledges that the Veteran was placed on a diabetic diet; however, the physician's opinion on a complex medical question carries more weight than that of a dietician.

The record reflects that the Veteran continued to report himself as "borderline" diabetic and requiring a diabetic diet for years after the 1980-81 admissions.  The Veteran was seen in August 1984 for a variety of complaints.  An August 8, 1984, medical certificate, completed as part of an admission to an outpatient clinic, reflects a medical history of "borderline diabetic" by a registered nurse without supporting testing or evaluation to diagnosis diabetes.  A similar history is recorded in a November 1984 medical certificate.  Treatment records from the remainder of 1984 and 1985 do not reflect a diagnosis or suspicion of diabetes.  Additional laboratory testing from 1990 and 1991 was normal.  An October 1990 nutrition note does not indicate that he was on a diabetic diet at that time.

In January 1993, the Veteran was seen at a private hospital for chest pain and an acute myocardial infarction, before being transferred to VA for additional evaluations for coronary artery disease, culminating in a bypass graft.  The Board notes that some entries are dated January 1992; however, based on the given the consistent age of the Veteran, the reported course of treatment, and the overall context, it appears that the 1992 dates are mistakes and that all entries are from 1993.  At admission to the private hospital, the Veteran gave a history of borderline diabetes.  At admission to VA, his history included "? glucose intolerance...."  A January 1993 nutrition note again notes the history of borderline diabetes.  That note also indicates that the Veteran's blood glucose had been tracked during his admission and was consistently above 110.  A dental record indicates diabetes but also includes a question mark and a note of "not on med control, not regular finding...."  These entries were not made by a medical doctor, or anyone else capable of diagnosing diabetes mellitus, type II.  The Veteran's discharge summary did not include a diagnosis of diabetes.  

The medical evidence dated from the time of the Veteran's March 2001 claim shows that he was found not to have the disorder after extensive evaluations.  A private treatment note from a Dr. T.K., dated September 14, 2001, indicates that the Veteran's fasting urinalysis had glucose at 500 and that he needed a diabetes workup and treatment.  However, a September 25, 2001, VA physician note states that the Veteran was not diabetic based on laboratory testing.  

Similarly, the Veteran reported for treatment at the White City VA Medical Center in late October 2001.  He claimed that he was told that he had glucosuria and needed evaluation for diabetes by a local industrial clinic.  An October 29, 2001, physician note states "If he is diabetic, it is not very severe."  However, on follow-up testing, the Veteran was found not to have diabetes.  Almost a year later, a November 2002 VA treatment note indicates that diabetes screening was negative again.  

A May 2008 VA examination was conducted with the Veteran's second claim for service connection filed in March 2008.  The examiner noted that the Veteran's chart showed that his fasting blood sugar was normal in 2001 and agreed that the Veteran did not have diabetes in 2001.  However, the examiner noted that the Veteran had elevated blood sugar scores beginning in September 2002 and that "[i]t was obvious the veteran has had diabetes mellitus type II at least since September of 2002...."  The examiner indicated that the Veteran had been misdiagnosed as borderline beginning in 2002.  

Later evidence points toward diabetes after 2002.  A July 2005 nurse practitioner note indicates that the Veteran had a blood sugar level of 211.  A recommendation for the Veteran to follow-up with his primary care physician was entered; however, the Veteran did not and was dropped from primary care with VA in April 2006.  The record contains multi-year gap when the Veteran was not seeking regular medical care.  The first evidence to show a firm diagnosis of diabetes is a March 5, 2008, private treatment record.  

In sum, the medical evidence shows that the Veteran was suspected of having diabetes, but that the diagnosis was repeatedly ruled out prior to 2002.  The medical evidence disagrees as to whether the Veteran had diabetes in September and November 2002.  According to the contemporaneous record he did not, while the 2008 opinion indicates that he did.  These opinions were offered by competent medical experts, though the 2008 opinion has the benefit of substantial, additional evidence.  The Board will resolve reasonable doubt in favor of the Veteran and find that the medical evidence is at least in equipoise that the Veteran had diabetes as of September 2002.  The Board finds the preponderance of the medical evidence is against the existence of diabetes prior to September 2002.  The Board now turns to address the lay evidence, comprised of the Veteran's statements and testimony, in support of this appeal.

The record does not show that the Veteran has any form of medical education, training, or experience.  As such, he is a lay person.  38 C.F.R. § 3.159(a)(1), (2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that existence of diabetes mellitus, type II, is a complex medical question.  The medical evidence recounted above demonstrates that even trained medical professionals require laboratory testing to identify and diagnosis the disease.  The Board finds that, where even a medical expert requires laboratory testing to identify the disease, a lay person cannot competently identify the disease through subjective impressions of the five senses.  As a result, the Veteran's statements are only competent to the extent that he is reporting a contemporaneous medical diagnosis or reporting symptoms to a medical professional who then diagnoses the disorder.  

The Veteran's assertions in support of this appeal are largely contained in his testimony before the undersigned.  The Veteran argued at the September 2012 Board hearing that he had diabetes at the time of his 2001 claim, if not for many years prior to the date of claim.  Hrg. Tr. at 3.  The Veteran testified he sought treatment through VA for many years, beginning in 1974.  Id at 5.  He underwent blood tests on many occasions and was told that he had borderline results and that "it wasn't serious."  Id at 4.  The Veteran also testified that he was pulled over by the police in 2008 and began vomiting.  Id at 3.  On seeking medical treatment, he found out that he had "dangerous" blood test scores.  Id.  He testified "[t]hat was the first time I actually knew that I had diabetes really bad."  Id.  

The Board finds the Veteran's account of having diabetes in and before 2001 to be of limited competency.  The medical evidence from 1976 to 2002 shows that the Veteran was not in fact diagnosed with diabetes at those times as explained above, though it was discussed in some medical records.  Thus, his testimony is not either a report of a contemporaneous medical diagnosis or the report of symptoms to a medical professional who then diagnosed the disorder.  These comments are not competent evidence.  

The Board notes that the August 1984 medical certificate and October 2001 treatment record contain medical histories of borderline diabetes and glucosuria.  These notations occur in the portions of the record that record the Veteran's statements about himself.  They are not the result of considered judgment by the transcribing nurses.  Mere transcription of the lay history provided by the Veteran does not become competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, these entries carry no more weight than the underlying medical assessments on which they are based.  The medical evidence from 1984 and 2001 shows that the Veteran was not in fact diagnosed with diabetes at those times.  Indeed, follow-up testing in 2001 ruled out diabetes.  Thus, the comments are not either a contemporaneous medical diagnosis or the report of symptoms to a medical professional who then diagnoses the disorder.  These comments are not competent evidence.  

The preponderance of the evidence shows that diabetes mellitus, type II, was not present prior to September 2002.  As explained above, the medical evidence shows that there was disagreement as to whether the Veteran had diabetes prior to 2002, although diabetes was ultimately ruled out on each occasion.  The Veteran's lay statements to the contrary are of little probative value, as discussed.  However, the May 2008 medical opinion to the effect that the Veteran had diabetes beginning in September 2002 is the only longitudinal medical opinion to attempt to date the onset of the Veteran's diabetes.  Unfortunately, the Board remanded for the Veteran's treatment records prior to December 2002 and the laboratory testing on which the 2008 opinion relies was not obtained.  Resolving doubt in favor of the Veteran, the Board will assume that the laboratory testing occurred on September 1, 2002, and find that entitlement arose on the first of the month.  In light of the foregoing medical and lay evidence, the Board finds that the date the Veteran's diabetes mellitus, type II, disability arose was September 1, 2002.  The Board concludes that an effective date of September 1, 2002, is warranted for service connection for diabetes mellitus, type II.  See 38 C.F.R. § 3.816(c)(2).  

The Board notes that, although the law of 38 C.F.R. § 3.816 applies in this case, the outcome would be identical under the general rules governing claims for disability compensation.  See 38 U.S.C.A. § 5110; see also 38 C.F.R. § 3.400.  Generally, the effective date of an award based on an original claim for compensation benefits is the receipt date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date may be assigned the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  As discussed, the Veteran separated from service in 1973 and the earliest date of claim is March 12, 2001.  The date entitlement arose is September 1, 2002.  Thus, the Board cannot assign an effective date prior to September 1, 2002, under either the particular rules mandated by the Nehmer stipulations or under the general rules governing service connection claims.  

Consequently, the benefit-of-the-doubt rule applies only so far as awarding an effective date of September 1, 2002, and the appeal must be denied as to entitlement to an effective date of service connection prior to September 1, 2002.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date of September 1, 2002, but no earlier, for the award of service connection for diabetes mellitus, type II, with erectile dysfunction, nephropathy, and essential hypertension is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


